ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                        )
                                                    )
BAE Systems Land & Armaments L.P.                   )    ASBCA No. 60665
                                                    )
Under Contract No. W56HZV-07-C-0096 et al.          )

APPEARANCES FOR THE APPELLANT:                           Stephen J. McBrady, Esq.
                                                         Terry L. Albertson, Esq.
                                                          Crowell & Moring, LLP
                                                          Washington, DC

APPEARANCE FOR THE GOVERNMENT:                           E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney
                                                          Defense Contract Management Agency
                                                          Chantilly, VA

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 7 March 2018




                                                      ministrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals



        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 60665, Appeal of BAE Systems Land & Armaments
L.P., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals